Carter, J.:
The court below erred in sustaining the demurrer to-the amended bill of complaint. If the deed from the defendant John P. Hill to complainant, his wife, was-valid in equity, the language of the conveyance, given in the preceding statement of the facts, constituted the land her separate statutory property (Harwood vs. Root, 20 Fla. 940); and while it is necessary to allege-in a bill of this character the nature of the married woman’s estate in the property, i. e. whether it is her separate statutory property, or her equitable separate-estate (Storrs vs. Storrs, 23 Fla. 274, 2 South. Rep. 368), we think this was sufficiently done by making a copy of the deed conveying the property a part of, the-bill. As to the validity of the conveyance, this court, in the case of Waterman vs. Higgins, 28 Fla. 660, 10 South. Rep. 97, very fully considered the effect of a deed made directly by a husband to his wife; and it was there held that by the stringent rules of the common law a conveyance from a husband directly to his-wife, without the intervention of a trustee, .is void;, but courts of equity refuse to follow in all cases this, common law rule, that in equity tbe object to be accomplished and the considerations upon which such conveyances are made, will be considered, and if found good and meritorious, and free from imposition and fraud, will be sustained. In that case however, no *117rights of creditors were involved, but the same equitable rules prevail even as against creditors.
It was alleged in the bill and admitted by demurrer that the lot of land was purchased and improved with money belonging to complainant; that the title •to the property was taken in her husband’s name by mistake without complainant’s consent, and against ber wishes; that the money so used was derived by inheritance from the estate of her father who died in Missouri in 1853; that she received the money in 1879 and subsequently removed to Florida, and in 1884 and 1885 her husband with her money purchased and improved the property levied upon; that no other money was invested in the land except her own; that her husband conveyed the property to her August 25, 1886; acknowledged the deed before an officer September 4, 1886, and it was recorded in the clerk’s office of Hillsborough county on December 3, 1886. Where a husband purchases land with his wife’s money, takes the title in his own name, and subsequently conveys the land directly to the wife, such conveyance will invest her with an equitable title to the land. Crawford vs. Whitmore, 120 Mo. 144, 25 S. W. Rep. 365; Sims vs. Rickets, 35 Ind. 181, S. C. 9 Am. Rep. 679; Taylor vs. Duesterberg, Administrator, 109 Ind. 165, 9 N. E. Rep. 907.
The judgment under which it was sought to subject the land in this case was obtained November 7, 1887, nearly a year after the record of this conveyance. This being true, no presumption of fraud in the transaction can be indulged in favor of the judgment creditor; Wilder vs. Brooks, 10. Minn. 50, S. C. 88 Am. Dec. 49; Grant vs. Ward, 64 Maine, 239; Hussey vs. Castle, 41 Cal. 239.
*118If it be true that the complainant voluntarily permitted her husband to use her money as his own by-investing it in this property in his own name, and that he obtained credit from defendants Meinhard Bros. & Co. on the faith of his apparent ownership of the-same, and that in consequence thereof, complainant isestopped from interposing a claim thereto as against, her husband’s creditors, as was the case in Warner vs. Watson, Trustee, 35 Fla. 402, 17 South. Rep. 654, this is a matter of defense of which defendants can avail themselves by answer, and it was not necessary for complainant’s bill to negative this matter of defense.
The decree of' the Circuit Court is reversed, with directions to overrule the demurrer of Meinhard Bros. & Co. to the bill of complaint, and for such further proceedings as may be agreeable to chancery practice.